USCA4 Appeal: 22-4144      Doc: 18         Filed: 08/25/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4144


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CELENIA PAULINE GRACELYNN BENNETT,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00329-WO-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James B. Craven III, Durham, North Carolina, for Appellant. Tanner
        Lawrence Kroeger, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4144      Doc: 18         Filed: 08/25/2022      Pg: 2 of 4




        PER CURIAM:

               Celenia Pauline Gracelynn Bennett appeals her 10-month revocation sentence.

        Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there are no meritorious grounds for appeal but questioning whether Bennett’s sentence is

        plainly unreasonable. The Government has declined to file a brief. Although notified of

        her right to file a pro se supplemental brief, Bennett has not done so. We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release. [We] will affirm a revocation sentence if it is within the statutory

        maximum and is not plainly unreasonable.” United States v. Patterson, 957 F.3d 426, 436

        (4th Cir. 2020). Before deciding “whether a revocation sentence is plainly unreasonable,

        [we] must first determine whether the sentence is procedurally or substantively

        unreasonable.” Id. “In making this determination, we follow generally the procedural and

        substantive considerations that we employ in our review of original sentences, with some

        necessary modifications to take into account the unique nature of supervised release

        revocation sentences.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (cleaned

        up).   “Only if a sentence is either procedurally or substantively unreasonable is a

        determination then made as to whether the sentence is plainly unreasonable—that is,

        whether the unreasonableness is clear or obvious.” Patterson, 957 F.3d at 437 (internal

        quotation marks omitted).

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Slappy,

                                                     2
USCA4 Appeal: 22-4144      Doc: 18          Filed: 08/25/2022     Pg: 3 of 4




        872 F.3d at 207 (footnotes omitted); see 18 U.S.C. § 3583(e) (listing applicable factors).

        “[A]lthough the court need not be as detailed or specific when imposing a revocation

        sentence as it must be when imposing a post-conviction sentence, it still must provide a

        statement of reasons for the sentence imposed.” Slappy, 872 F.3d at 208 (cleaned up).

        “[A] revocation sentence is substantively reasonable if the court sufficiently states a proper

        basis for its conclusion that the defendant should receive the sentence imposed.” Id. at 207

        (cleaned up).

               We conclude that Bennett’s sentence is procedurally and substantively reasonable.

        The district court correctly calculated her policy statement range, considered the relevant

        statutory factors, and gave sufficiently detailed reasons for selecting its within-range

        sentence. The court emphasized that Bennett’s supervised release violations involved

        repeatedly lying to her probation officer and expressed concern that Bennett’s prior

        punishments had not deterred her from fraudulent behavior. The court acknowledged that

        Bennett was receiving mental health treatment and had secured employment, and it

        recognized her concern for the hardship that her incarceration would place on her family.

        Nevertheless, the court explained that it believed a sentence at the high-end of the policy

        statement range was necessary to protect the public and afford adequate deterrence.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for appeal.       Accordingly, we affirm the district court’s

        judgment and, at this juncture, deny counsel’s motion to withdraw. This court requires that

        counsel inform Bennett, in writing, of the right to petition the Supreme Court of the United

        States for further review. If Bennett requests that a petition be filed, but counsel believes

                                                      3
USCA4 Appeal: 22-4144         Doc: 18     Filed: 08/25/2022    Pg: 4 of 4




        that such a petition would be frivolous, then counsel may move in this court for leave to

        withdraw from representation. Counsel’s motion must state that a copy thereof was served

        on Bennett. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   4